      Case 1:17-cv-00634-WMR Document 209 Filed 02/20/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

ANTHONY WILSON and                     )
KIMBERLY WILSON, the parents of        )
Martez Wilson, and the ESTATE OF       )
MARTEZ WILSON,                         )
                                       )
             Plaintiffs,               )       CIVIL ACTION FILE NO.
                                       )
v.                                     )       1:17-cv-00634-ELR
                                       )
CITY OF DOUGLASVILLE, GA,              )
OFFICER COYLEE DANLEY, in his          )
individual capacity, OFFICER           )
ANDREW SMITH, in his individual        )
capacity, SGT. CALDWELL, in his        )
individual capacity, EMT SEAN          )
FLACK, in his individual capacity,     )
PARAMEDIC BRIAN                        )
PORTERFIELD, in his individual         )
capacity,                              )
                                       )
             Defendants.               )

                           NOTICE OF SETTLEMENT

      Defendants City of Douglasville, Georgia, Coylee Danley and Andrew

Smith hereby notify this Court that these defendants and plaintiffs have reached

an agreement regarding settlement in the above referenced matter. Upon final

consummation of the agreement upon settlement, the parties will file a motion to

withdraw the Bill of Costs. This settlement will only affect one of the two
       Case 1:17-cv-00634-WMR Document 209 Filed 02/20/20 Page 2 of 3




respective Bill of Costs and objections thereto. (Docs. 184 and 192). Further, the

settlement pertains exclusively to Defendants City of Douglasville, Georgia,

Coylee Danley and Andrew Smith and does not have any impact upon either the

Bill of Costs or the appeal that involves Porterfield and Flack. (Docs. 183 and 191).

      The undersigned, in accordance with L.R. 7.1 and 5.1(C), hereby certifies

that the type font used herein is 13-Point Book Antiqua font.

      Respectfully submitted this 20th day of February, 2020.

For Plaintiffs:                                For Defendants Douglasville,
                                               Danley, and Smith:

/s/ G. Brian Spears                            /s/ Harvey S. Gray
G. Brian Spears                                Harvey S. Gray
Georgia Bar No. 670112                         Georgia Bar No. 305838
G. BRIAN SPEARS, PC                            Alex Joseph
1126 Ponce de Leon Avenue                      Georgia Bar No. 590921
Atlanta, GA 30306                              GRAY, RUST, ST. AMAND, MOFFETT &
404-872-7086                                   BRIESKE
404-892-1128 (fax)                             950 East Paces Ferry Road, NE
bspears@brianspearslaw.com                     Suite 1700 – Salesforce Tower Atlanta
                                               Atlanta, Georgia 30326
                                               (404) 870-7376 (Gray)
/s/ Jeffrey R. Filipovits                      (404) 870-7389 (Joseph)
Jeffrey R. Filipovits                          (404) 870-7374 (Fax)
Georgia Bar No. 825553                         hgray@grsmb.com
FILIPOVITS LAW FIRM, PC                        ajoseph@grsmb.com
2900 Chamblee-Tucker Road
Building 1
Atlanta, GA 30341
770-455-1350
jeff@law.filipovits.com


                                         -2-
       Case 1:17-cv-00634-WMR Document 209 Filed 02/20/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      This is to certify that I have this day served a copy of the foregoing NOTICE

OF SETTLEMENT by filing the same with the Clerk of Court using the CM/ECF

system which automatically sends a service copy via email notification upon all

counsel of record in the above-captioned action.

      This 20th day of February, 2020.


                                               /s/Harvey S. Gray
                                               Harvey S. Gray
                                               Georgia Bar No. 305838
                                               Alex Joseph
                                               Georgia Bar No. 590921
                                               Attorneys for Defendants Douglasville,
                                               Danley, and Smith

GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, L.L.P.
950 East Paces Ferry Road, NE
Suite 1700 – Salesforce Tower Atlanta
Atlanta, Georgia 30326
 (404) 870-7376 (Gray)
(404) 870-7389 (Joseph)
(404) 870-7374 (Fax)
hgray@grsmb.com
ajoseph@grsmb.com




                                         -3-
